Case 0:21-cr-60067-AHS Document 43 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 0:21-cr-60067-AHS

  UNITED STATES OF AMERICA
                 Plaintiff,
  v.
  PAUL NICHOLAS MILLER,
                 Defendant.
  _________________________________/

  OBJECTIONS AND CLARIFICATIONS TO THE PRE-SENTENCE INVESTIGATION
                            REPORT (PSR)

          1. The defendant does not disagree with the guideline’s calculations set forth in the PSR
  (See Plaintiff 83)
          2. The defendant however does object to the inclusion of those parts of paragraphs 12,14
  and paragraphs 62,63,64 and 65 in full which detail the defendants alleged involvement in white
  supremacist ideologies. Since the defense believes they are unrelated to the defendant’s charges
  and not relevant to these charges. To the extent they are relevant at all, the facts in those
  paragraphs may explain why the defendant sought to possess firearms after his previous
  convictions (for self-defense purposes). This rationale will be explained in defendant’s motion
  for a downward variance.
          If the Court decides to retain these paragraphs in the PSR, the defense hopes that the
  Court will disregard the facts in these paragraphs when imposing its sentence.
          3. The defense respectfully requests that the Court recommend that the defendant be
  placed on the 500-hour comprehensive drug treatment program (RDAP program) administrated
  by the Federal Bureau of Prisons (See 91 PSR).
          4. Finally, since the defendant’s family resides in New Jersey, the defense requests that
  the Court recommend that the defendant be incarcerated in the Fort Dix New Jersey correctional
  institution.




                                                    1
Case 0:21-cr-60067-AHS Document 43 Entered on FLSD Docket 08/13/2021 Page 2 of 2




                                           Respectfully submitted,
                                           Michael B. Cohen
                                           MICHAEL B. COHEN, ESQ.
                                           Florida Bar No: 210196
                                           6400 North Andrews Ave., Ste 505
                                           Fort Lauderdale, Florida 33309
                                           Ph (954) 928-0059
                                           Fax (954) 928-0829
                                           michael@mcohenlaw.com
                                           eservice@mcohenlaw.com
  Dated: August 13, 2021.




                                       2
